                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: tenesa.powell@akerman.com
                                                             7   Attorneys for Plaintiff/Counter-Defendant
                                                                 Nationstar Mortgage LLC
                                                             8
                                                             9                                   UNITED STATES DISTRICT COURT
                                                                                                         DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 NATIONSTAR MORTGAGE LLC,                                  Case No.:       2:15-cv-01310
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                Plaintiff,
AKERMAN LLP




                                                            13   vs.                                                       JOINT NOTICE OF SETTLEMENT WITH
                                                                                                                           STIPULATION AND ORDER TO ABATE
                                                            14   SUNDANCE HOMEOWNER’S
                                                                 ASSOCIATION, INC.; Jackel PROPERTIES,
                                                            15   LLC; DOE INDIVIDUALS I-X, inclusive, and
                                                                 ROE CORPORATIONS I-X, inclusive,
                                                            16
                                                                                                Defendants.
                                                            17
                                                                 JACKEL PROPERTIES, LLC,
                                                            18
                                                                                                Counter-claimant,
                                                            19   vs.

                                                            20   NATIONSTAR MORTGAGE LLC,

                                                            21                                  Counter-defendant.

                                                            22

                                                            23          Nationstar Mortgage LLC, Jackel Properties LLC, and Sundance Homeowner's Association,

                                                            24   Inc. file this joint notice of settlement and stipulation to abate all deadlines for sixty (60) days.

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28

                                                                                                                    1
                                                             1          Nationstar and Jackel have reached a settlement regarding the claims, causes of action, and

                                                             2   defenses asserted in this action. Nationstar and Jackel are finalizing the terms and preparing a formal

                                                             3   written settlement agreement and expect to file a stipulation of dismissal within the next sixty (60)

                                                             4   days. To preserve judicial economy and as a result of the parties' agreement, the parties request the

                                                             5   court abate all deadlines for sixty (60) days.

                                                             6          DATED this 3rd day of April, 2019.

                                                             7
                                                                  AKERMAN LLP                                             LEACH KERN GRUCHOW ANDERSON
                                                             8                                                            & SONG
                                                             9    By: /s/ Tenesa S. Powell                        .
                                                                  ARIEL E. STERN, ESQ.                                    By: /s/ Ryan D. Hastings
                                                            10    Nevada Bar No. 8276                                     SEAN L. ANDERSON, ESQ.
                                                                  TENESA S. POWELL, ESQ.                                  Nevada Bar No. 7259
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    Nevada Bar No. 12488                                    RYAN D. HASTINGS, ESQ.
                                                                  1635 Village Center Circle, Suite 200                   Nevada Bar No. 12394
                      LAS VEGAS, NEVADA 89134




                                                            12    Las Vegas, Nevada 89134                                 2525 Box Canyon Drive
AKERMAN LLP




                                                                                                                          Las Vegas, Nevada 89128
                                                            13    Attorneys for Nationstar Mortgage LLC
                                                                                                                          Attorneys for Sundance Homeowners
                                                            14
                                                                                                                          Association, Inc.
                                                            15

                                                            16    MICHAEL F. BOHN, ESQ., LTD.
                                                            17    By: /s/ Michael F. Bohn                         .
                                                            18    MICHAEL F. BOHN, ESQ.
                                                                  Nevada Bar No. 1641
                                                            19    2260 Corporate Circle, Suite 480
                                                                  Henderson, Nevada 89074
                                                            20
                                                                  Attorneys for Jackel Properties, LLC
                                                            21

                                                            22
                                                                                                                           IT IS SO ORDERED.
                                                            23

                                                            24                                                             ______________________________________
                                                                                                                           UNITED STATES DISTRICT JUDGE
                                                            25

                                                            26                                                                      4/10/2019
                                                                                                                           DATED:_______________________________
                                                            27

                                                            28

                                                                                                                      2
